Case: 16-40572      Document: 00513828100         Page: 1    Date Filed: 01/10/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 16-40572                                   FILED
                                  Summary Calendar                           January 10, 2017
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ARNOLDO HAREDIA PULIDO, also known as “Juanito”,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:12-CR-161-2


Before JONES, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Arnoldo Haredia Pulido appeals the district court’s denial of his
18 U.S.C. § 3582(c)(2) motion seeking a reduction of his 168-month sentence
for conspiring to possess with the intent to manufacture or distribute 500
grams or more of a mixture containing methamphetamine or 50 grams or more
of actual methamphetamine. Pulido argues that the district court erred by
relying upon the miscalculated quantity of drugs attributed to him at his


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-40572     Document: 00513828100     Page: 2   Date Filed: 01/10/2017


                                  No. 16-40572

original sentencing.      Pulido explains that, had the 5.96 kilogram
methamphetamine mixture in question been allowed to dry completely, the
total weight would have been five percent lower and the amount of actual
methamphetamine would have been only 4.4163 kilograms, making him
eligible for a sentence reduction under Amendment 782 to the U.S.S.G.
§ 2D1.1(c) drug quantity table.
      This court reviews the district court’s decision whether to reduce a
sentence under § 3582(c)(2) for abuse of discretion, its interpretation of the
sentencing guidelines de novo, and its findings of fact for clear error. United
States v. Benitez, 822 F.3d 807, 810-11 (5th Cir. 2016). “[A] defendant is not
eligible for a reduction under § 3582(c)(2) if a qualifying amendment ‘does not
have the effect of lowering the defendant’s applicable guideline range.’” Id. at
810 (quoting U.S.S.G. § 1B1.10(a)(2)(B)).
      In the instant case, the 4.648 kilograms of actual methamphetamine for
which Pulido was held accountable trigger the highest base offense level of 38
under the drug quantity table as revised by Amendment 782. See § 2D1.1(c)(1)
(applying a base offense level of 38 to quantities of actual methamphetamine
of 4.5 kilograms or more).    Since Pulido’s original base offense level was
likewise 38, the application of Amendment 782 does not have the effect of
lowering Pulido’s original advisory guideline range. See Benitez, 822 F.3d at
810. The district court thus did not abuse its discretion in concluding that
Pulido was not eligible for any sentence modification. See id. at 810-11; see,
e.g., United States v. Hernandez, 645 F.3d 709, 712 (5th Cir. 2011) (holding
that district court did not abuse its discretion in denying § 3582(c)(2) motion
where it had adopted PSR’s drug quantity calculation, which exceeded the
threshold for the highest base offense level even after Amendment 782).




                                       2
    Case: 16-40572    Document: 00513828100     Page: 3   Date Filed: 01/10/2017


                                 No. 16-40572

      Moreover, this § 3582(c)(2) proceeding is not the appropriate vehicle for
Pulido to relitigate a sentencing issue or raise a general challenge to the
propriety of his original sentence. See id. at 712 (stating that a modification
proceeding “is not the forum for a collateral attack on a sentence long since
imposed”). Pulido did not pursue a direct appeal challenging the drug quantity
attributed to him, and his efforts to relitigate the drug quantity determination
“are not cognizable at this stage.” See id. The district court’s judgment denying
Pulido’s § 3582(c)(2) motion for a sentence reduction is AFFIRMED.




                                       3